Because of the provisions of Section 27, Article III, of the Constitution of Florida, and our inability to find in the Appropriation Act of 1939, language which we can construe as amending or repealing the statute fixing the Treasurer's salary at $5,000 a year, and because of the conviction we entertained at the time of the decision in State ex rel. R.S. Williams v. J.M. Lee, Comptroller, 191 So. 697, not yet appearing in the Florida Reports, we cannot agree with the opinion of the majority of the Court.